Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 1 of 28 PageID #: 1




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NEW YORK

 DESMOND DELGADILLO, an                   )     Case No. 1:19-cv-01812
 individual,                              )
                                          )
        Plaintiff,                        )
                                          )     Trial by Jury Demanded
 vs.                                      )
 CTAC HOLDINGS LLC, a New                 )
 York limited liability company,          )
                                          )
        Defendant.                        )
                                          )

            COMPLAINT FOR INJUNCTIVE RELIEF,
  CIVIL MONETARY PENALTIES, AND OTHER EQUITABLE RELIEF

       Plaintiff, DESMOND DELGADILLO, (“Plaintiff”), by and through his

attorneys, for his complaint against CTAC HOLDINGS LLC, a New York

limited liability company, states as follows:

                                 INTRODUCTION

       1.     Plaintiff is a blind and visually-impaired person who requires screen-

reading software to read website content using his computer.

       2.     Plaintiff uses the terms “blind” or “visually-impaired” to refer to all

people with visual impairments who meet the legal definition of blindness in that

they have a visual acuity with correction of less than or equal to 20 x 200. Some

blind people who meet this definition have limited vision. Others have no vision.

       3.     Plaintiff brings this civil rights action against Defendant CTAC
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 2 of 28 PageID #: 2




HOLDINGS LLC, a New York limited liability company (“Defendant”) for its

failure to design, construct, maintain, and operate its website, Li-lacchocolates.com

(hereinafter the “Website” or “Defendant’s Website” which shall refer to Li-

lacchocolates.com, and any other website operated by or controlled by Defendant

as well as any third party content which is located on or used in connection with

Li-lacchocolates.com and any other website operated by or controlled by

Defendant, for the purposes described herein) to be fully accessible to and

independently usable by Plaintiff and other visually-impaired people. Defendant’s

denial of full and equal access to its website, and therefore denial of its products

and services offered thereby, is a violation of Plaintiff’s rights under the Americans

with Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act (“UCRA”).

       4.    Because Defendant’s website, Li-lacchocolates.com is not fully and

equally accessible to blind and visually-impaired consumers in violation of the

ADA, Plaintiff seeks a permanent injunction to cause a change in Defendant’s

corporate policies, practices, and procedures so that Defendant’s website will

become and remain accessible to blind and visually-impaired consumers, including

Plaintiff.

                         JURISDICTION AND VENUE

       5.    This Court has subject-matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 3 of 28 PageID #: 3




of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

      6.     This court has supplemental jurisdiction over Plaintiff’s non-federal

claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so

related to Plaintiff’s federal ADA claims, they form part of the same case or

controversy under Article III of the United States Constitution.

      7.     This Court has personal jurisdiction over Defendant because it is

deemed a resident of the State of New York and it conducts and continues to

conduct a substantial and significant amount of business in the State of New York.

      8.     Venue is proper in the Eastern District of New York pursuant to 28

U.S.C. §1391(b)(1) because Defendant resides in this District and this Court has

personal jurisdiction over Defendant.

                                     PARTIES

      9.     Plaintiff, at all times relevant and as alleged herein, is a resident of

California, County of Los Angeles. Plaintiff is also blind, visually-impaired,

disabled person, and a member of a protected class of individuals under the ADA,

pursuant to 42 U.S.C. § 12102(1)-(2), and the regulations implementing the ADA

set forth at 28 C.F.R. §§ 36.101 et seq.

      10.    Plaintiff is informed and believes, and thereon alleges Defendant

operates a website that allows consumers to browse products and make a purchase.

Defendant's headquarters are located in Brooklyn, New York.
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 4 of 28 PageID #: 4




      11.    Defendant’s website is a public accommodation within the definition

of Title III of the ADA, 42 U.S.C. § 12181(7) because its website is, or is part of, a

“sales or rental establishment,” and a “service establishment.”

      12.    Defendant has been and is committing the acts or omissions alleged

herein in Los Angeles County of the State of California which caused injury, and

violated rights prescribed by the ADA and UCRA, to Plaintiff and to other blind

and other visually impaired-consumers. A substantial part of the acts and

omissions giving rise to Plaintiff’s claims occurred in California. Specifically, on

several separate occasions, Plaintiff has been denied the full use and enjoyment of

the facilities, goods, and services of Defendant’s website in Los Angeles County.

      13.    The access barriers Plaintiff encountered on Defendant’s website have

caused a denial of Plaintiff’s independent, full, and equal access multiple times in

the past, and now deter Plaintiff from accessing Defendant’s website.

  THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET

      14.    The Internet has become a significant source of information, a portal,

and a tool for conducting business, doing everyday activities such as shopping,

learning, banking, researching, as well as many other activities for sighted, blind

and visually-impaired persons alike. As an essential tool for many Americans,

when accessible, the Internet provides individuals with disabilities great

independence.
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 5 of 28 PageID #: 5




      15.   Blind persons are able to access websites using keyboards in

conjunction with screen access software that vocalizes the visual information

found on a computer or smart-phone screen. This technology is known as screen-

reading software and is also commonly referred to as a screen reader.

      16.   Except for legally blind individuals whose residual vision allows them

to use magnification, screen-reading software is currently the only method a blind

person can fully and independently access the internet.

      17.   Unless websites are designed to allow screen-reading software users

to navigate Internet content by way of the keyboard or through moving their

fingers over the smartphone screen, blind and visually-impaired persons are unable

to fully, equally and independently access websites and the information, products,

and services contained therein.

      18.   Blind and visually-impaired users of Windows operating system-

enabled computers and devices have several screen-reading software programs

available to them. Some of these programs are available for purchase and other

programs are available without the user having to purchase the program separately.

      19.    Job Access With Speech, otherwise known as “JAWS,” is currently

the most popular, separately purchased, and downloaded screen-reading software

program available for a Windows computer.

      20.   For screen-reading software to function, the information on a website
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 6 of 28 PageID #: 6




must be capable of being rendered into meaningful text so it may be read back to

the user and then the user can navigate a website and various web pages within a

website using their keyboard.

      21.    If the website content is not capable of being rendered into

meaningful text, the blind or visually-impaired user is not able to access and

navigate the same content on a website that is available to sighted users.

      22.    The ADA specifically provides, “No individual shall be discriminated

against on the basis of disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations of any place of

public accommodation by any person who owns, leases (or leases to), or operates a

place of public accommodation.” 42 U.S.C. § 12182(a); 28 C.F.R. §36.201(a). The

ADA further requires that a public accommodation provide accessible electronic

and information technology as auxiliary aids and services. See 28 C.F.R.

§36.303(a), (b) and (c)(ii).

      23.    Within this context, numerous courts have recognized the viability of

Unruh and Americans with Disabilities Act (hereinafter “ADA”) claims against

commercial website owners/operators with regard to the accessibility of such

websites. See, e.g., Long v. Live Nation Worldwide, Inc., No. C16-1961 TSZ 2018

WL 3533338 (W.D. Wash. July 23, 2018) (denying Defendant’s summary

judgment motion based on voluntary cessation and mootness and finding that
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 7 of 28 PageID #: 7




defendant’s website is subject to the accessibility regulations under the ADA as a

matter of law); Carroll v. Fedfinancial Fed. Credit Union, 2018 WL 3212023

(E.D. Va. June 25, 2018) (denying Defendant’s Motion to Dismiss based on

jurisdiction, Title III applicability, and due process arguments); Haynes v. Hooters

of Am., LLC, 17-13170, 2018 WL 3030840 (11th Cir. June 19, 2018) (holding that

a private settlement agreement does not moot a new web access claim by a

different plaintiff); Gil v. SMG Holdings, No. 1:18-cv-20107 (S.D. Fl. May 28,

2018) (denying a motion to dismiss and holding that mootness and voluntary

cessation defenses did not apply when defendant claimed it was already in the

process of correcting the barriers on its website); Thurston v. Midvale Corporation,

et al., Los Angeles Superior Court, Case No. BC663214 (Judge Samantha P.

Jessner) (May 17, 2018) (granting plaintiff’s summary judgment motion finding “a

plain reading of the statute, as well as the [DOJ’s] treatment of websites under the

ADA, indicate that Defendant’s website falls within the categories of ‘services, …

privileges, advantages, or accommodations of’ a restaurant, which is a place of

public accommodation under the ADA.”); Castillo v. Jo-Ann Stores, LLC, No.

5:17-cv-20110-KBB (N.D. Ohio February 13, 2018) (denying motion to dismiss

finding plaintiff has stated a cognizable website ADA claim and has standing,

plaintiff successfully alleged a nexus between defendant's website and its brick and

mortar stores, and the injunctive relief sought does not violate due process rights);
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 8 of 28 PageID #: 8




Gathers v. 1-800-FLOWERS.com, No. 1:17-cv-10273 (Mass. February 12, 2018)

(denying a motion to dismiss sought against ADA claims); Robles v. Yum! Brands,

Inc. d/b/a Pizza Hut, No. 2:16-cv-08211-ODW(SS) at *15. (C.D. Cal. Jan. 25,

2018) (Wright) (denying a motion for summary judgment sought against ADA and

California’s Unruh Civil Rights Act claims) (“Pizza Hut cannot simply post a

customer service phone number on its website and claim that it is in compliance

with the ADA unless it shows that a visually impaired customer ‘will not be

excluded, denied services, segregated, or otherwise treated differently’ from non-

visually impaired customers who are able to enjoy full access to Pizza Hut’s

website” [citations omitted]); Andrews v. Blick Art Materials, LLC, No. 1:17-cv-

00767-JBW-RLM (E.D.N.Y. Dec. 21, 2017) (Weinstein, J.) (Memorandum and

Order approving settlement of website accessibility case in the form of judgment);

Brooke v. A-Ventures, LLC, No. 2:17-cv-2868-HRH at 19. (A.Z. Nov. 22, 2017)

(granting declaratory judgment that defendant’s website did not comply with

ADA; defendant enjoined to ensure equal access) (“[D]efendant was in violation of

the Americans with Disability Act because its hotel reservations website did not

afford disabled persons equal access to defendant’s public accommodation”); Rios

v. New York & Company, Inc., No. 2:17-cv-04676-ODW (AGr) (C.D. Cal. Nov.

16, 2017) (Wright) (denying a motion for judgment on the pleadings sought against

Unruh Act claims) (“[T]he Court finds that this case is not unique, ‘as federal
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 9 of 28 PageID #: 9




courts have resolved effective communication claims under the ADA in a variety

of contexts— including cases involving allegations of unequal access to goods,

benefits, and services provided through websites.’ Hobby Lobby, 2017 WL

2957736, at *7”); Access Now, Inc. v. Blue Apron, LLC, No. 17-cv-116-JL at 21.

(C.D. N.H. November 8, 2017) (denying a motion to dismiss sought against ADA

claims) (“[Plaintiffs] rely on Title III of the ADA as governing the defendant’s

potential liability and invoke compliance with the WCAG 2.0 AA standards as a

sufficient condition, but not a necessary condition, for such compliance, and

therefore as a potential remedy.”); Gorecki v. Dave & Buster’s, Inc., No. 2:17-cv-

01138-PSG-AGR (C.D. Cal. October 10, 2017) (Gutierrez, P.) (denying a motion

for summary judgment sought against ADA and California’s Unruh Civil Rights

Act claims) (“a finding of liability regarding the Website’s compliance with the

ADA does not require sophisticated technical expertise beyond the ability of the

Court”); Kayla Reed v. CVS Pharmacy, Inc., Case No. 2:17-cv-03877-MWF-SK,

at *9. (C.D. Cal. Oct. 3, 2017) (Fitzgerald) (denying a motion to dismiss sought

against ADA and California’s Unruh Civil Rights Act claims) (“The DOJ’s

position that the ADA applies to websites being clear, it is no matter that the ADA

and the DOJ fail to describe exactly how any given website must be made

accessible to people with visual impairments. Indeed, this is often the case with the

ADA’s requirements, because the ADA and its implementing regulations are
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 10 of 28 PageID #: 10




 intended to give public accommodations maximum flexibility in meeting the

 statute’s requirements. This flexibility is a feature, not a bug, and certainly not a

 violation of due process."); Andrews v. Blick Art Materials, LLC, -- F. Supp. 3d --,

 2017 WL 3278898, at *12, *15-*18 (E.D.N.Y. Aug. 1, 2017) (Weinstein, J.);

 Gomez v. Lego Systems, Inc., Case 1:17-cv-21628-CMA (S.D. Fla. July 31, 2017)

 (denying a motion to dismiss an ADA claim alleging an inaccessible commercial

 website) [ECF #40]; Thurston v. Chino Commercial Bank, N.A., No. CV 17-01078

 BRO (JCx), 2017 WL 3224681, at *5 (C.D. Cal. July 27, 2017) (citing Gorecki);

 Markett v. Five Guys Enterprises LLC, No. 1:17-cv-00788-KBF, slip op. at 4-6

 [ECF #33] (S.D.N.Y. July 21, 2017); Gorecki v. Hobby Lobby Stores, Inc., No.

 2:17-cv-01131-JFW-SK, 2017 WL 2957736 (C.D. Cal. June 15, 2017) (Walter, J.)

 (denying a motion to dismiss sought against ADA and California’s Unruh Civil

 Rights Act claims) (“[T]his is a relatively straightforward claim that Hobby Lobby

 failed to provide disabled individuals full and equal enjoyment of goods and

 services . . . by not maintaining a fully accessible website. There is nothing unique

 about this case, as federal courts have resolved effective communication claims

 under the ADA in a wide variety of contexts-- including cases involving

 allegations of unequal access to goods, benefits, and services provided through

 websites.”); Gil v. Winn-Dixie Stores, Inc., No. 16-23020-Civ-Scola, -- F. Supp. 3d

 --, 2017 WL 2547242, at *7 (S.D. Fla. June 13, 2017) (finding that the defendant, a
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 11 of 28 PageID #: 11




 large supermarket chain, had violated the plaintiff’s rights under the ADA by

 failing to maintain an accessible website after a non-jury trial); Frazier v.

 Ameriserv Financial Bank, Nos. 2:16-cv-01898-AJS (Lead Case), 17cv0031 [ECF

 #107], slip op. at 20 (W.D. Pa. Apr. 21, 2017) (denying a motion to dismiss an

 ADA claim alleging an inaccessible commercial website); Frazier v. Churchill

 Downs Inc., Nos. 2:16-cv-01898-AJS (Lead Case), 2:16-cv-0007 (Member Case)

 [ECF #107] slip op. at 20 (W.D. Pa. Apr. 21, 2017) (same); OmahaSteaks.com,

 Inc. v. Access Now, Inc., et al., No. 8:17-cv-00060-LSC-CRZ [ECF #9-1] (D. Neb.

 Apr. 17, 2017) (consent decree); Access Now, Inc., et al. v. Omahasteaks.com, Inc.,

 Nos. 2:16-cv-01898-AJS (Lead Case), 2:17-cv-00269-AJS (Member Case) [ECF

 #99] (W.D. Pa. Apr. 11, 2017 (same); Gil v. Winn-Dixie Stores, Inc., -- F. Supp. 3d

 --, No. 16-23020-Civ-Scola, 2017 WL 2609330 (S.D. Fla. Mar. 15, 2017) (denying

 a motion for judgment on the pleadings sought against an ADA claim alleging an

 inaccessible commercial website); Nat’l Ass’n of the Deaf v. Harvard Univ., Case

 3:15-cv-30023-MGM, 2016 WL 3561622, at *12-*20 (D. Mass. Feb. 9, 2016)

 (Robertson, Mag. J.) (recommending the denial of a motion to dismiss or stay

 predicated on the primary jurisdiction doctrine), adopted in Nat’l Ass’n of the Deaf

 v. Harvard Univ., Case 3:15-cv-30023-MGM, 2016 WL 6540446, at *1-*3 (D.

 Mass. Nov. 3, 2016) (Mastroianni, J.); Nat’l Ass’n of the Deaf v. Massachusetts

 Inst. of Tech., Case 3:15- cv-30024-MGM, 2016 WL 3561631, at *1 (D. Mass.
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 12 of 28 PageID #: 12




 Feb. 9, 2016) (Robertson, Mag. J.) (recommending the denial of a motion to

 dismiss or stay predicated on the primary jurisdiction doctrine), adopted in Nat’l

 Ass’n of the Deaf v. Massachusetts Inst. of Tech., Case 3:15-cv-30024-MGM, 2016

 WL 6652471, at *1 (D. Mass. Nov. 4, 2016) (Mastroianni, J.); Edward Davis v.

 Orlando Wilshire Investments Ltd., et al., No. 5:15-cv-01738-MWF-KK, slip op. at

 10 [ECF #17] (C.D. Cal. Nov. 2, 2015) (Fitzgerald, J.) (denying motion to dismiss

 in a website accessibility case) (“the Court concludes that the Complaint

 sufficiently alleges that the inaccessibility of the Website impedes the full and

 equal enjoyment of the Hotel.”); Sipe v. Huntington National Bank, 15-CV-1083,

 Doc No. 21 (W.D. Pa. Nov. 18, 2015) (denying motion to dismiss based on claims

 the DOJ had not yet issued regulations governing website accessibility); Nat’l

 Fed’n of the Blind v. Scribd, Inc., 98 F. Supp.3d 565, 576 (D. Vt. 2015) (denying a

 motion to dismiss an ADA claim against a commercial website operator); James

 Patrick Brown v. BPS Direct, LLC, et al., Case No. LACV 14-04622 JAK (JEMx)

 slip op. at 4-7 [ECF #30] (C.D. Cal. Oct. 6, 2014) (Krondstadt, J.) (denying the

 defendant’s motion to dismiss while relying on the Target decision as

 “persuasive”, and holding “the Complaint does allege that Bass Pro Shops is a

 chain of brick-and-mortar stores and that BassPro.com is a website providing

 information about Bass Pro Shops products, offers, and locations…. [and that] a

 nexus could be established here through discovery.”); Penney v. Kohl’s Dep’t
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 13 of 28 PageID #: 13




 Stores, Inc., et al., No. 8:14-cv-01100-CJC-DFM [ECF #12] slip op. at 3 (C.D.

 Cal. Sept. 23, 2014) (Carney, J.) (denying a motion to dismiss and stating, “Thus,

 the Complaint states plausible facts that establish the requisite nexus between the

 challenged service and the place of public accommodation.”); National Ass’n of

 the Deaf v. Netflix, Inc., 869 F. Supp. 2d 196, 200 (D. Mass. 2012) (excluding

 web-based services would “run afoul of the purposes of the ADA and would

 severely frustrate Congress’s intent that individuals with disabilities fully enjoy the

 goods, services, privileges, and advantages available indiscriminately to other

 members of the general public”); id. at 200-01 (“[T]he legislative history of the

 ADA makes clear that Congress intended the ADA to adapt to changes in

 technology.”) (quoting H.R. Rep. 101-485(II), at 108 (1990)) (“[T]he Committee

 intends that the types of accommodation and services provided to individuals with

 disabilities, under all of the titles of this bill, should keep pace with the rapidly

 changing technology of the times.”); Shields v. Walt Disney Parks and Resorts US,

 Inc., 279 F.R.D. 529, 559 (C.D. Cal. 2011) (rejecting as “unpersuasive” Disney’s

 argument that “there is no accepted accessibility standard” and the argument that

 the DOJ has yet to determine what standards to apply to websites and stating, “The

 lack of a widely accepted standard for website accessibility does not preclude

 injunctive relief that would improve access to Defendants’ websites by the visually

 impaired.”); Nat’l Federation of the Blind v. Target Corp., 452 F. Supp. 2d 946,
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 14 of 28 PageID #: 14




 953 (N.D. Cal. 2006) (“To limit the ADA to discrimination in the provision of

 services occurring on the premises of a public accommodation would contradict

 the plain language of the statute.”); id. at 953-54 (“consistent with the plain

 language of the statute, no court has held that under the nexus theory a plaintiff has

 a cognizable claim only if the challenged service prevents physical access to a

 public accommodation. Further, it is clear that the purpose of the statute is broader

 than mere physical access—seeking to bar actions or omissions which impair a

 disabled person’s “full enjoyment” of services or goods of a covered

 accommodation. 42 U.S.C. § 12182(a). Indeed, the statute expressly states that the

 denial of equal “participation” or the provision of “separate benefit[s]” are

 actionable under Title III. See 42 U.S.C. § 12182(b)(1)(A).”); cf. Hindel v. Husted,

 No. 2017 WL 432839, at *7 (S.D. Ohio Feb. 1, 2017) (granting a permanent

 injunction against the Ohio Secretary of State based on the accessibility of the

 state’s website under Title II of the ADA and requiring accessibility); Hindel v.

 Husted, No. 17-3207 (6th Cir., Nov. 13, 2017) (defendant bears the burden of

 production and persuasion as to affirmative defenses such as fundamental

 alteration and subject matter of state election laws do not relieve defendant of these

 burdens); Davis v. BMI/BNB Travelware company No. CIVDS1504682

 WL2935482 (Cal.Super. March 21, 2016) (granting motion for summary judgment

 for plaintiff and ordering that defendant’s website be made WCAG 2.0 compliant
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 15 of 28 PageID #: 15




 and awarding Unruh damages in favor of plaintiff).

       24.   Commercial websites that are not accessible for blind and visually-

 impaired individuals using screen-readers and keyboards only, violate this basic

 mandate of the ADA. See National Federation of the Blind v. Target Corp., 452 F.

 Supp. 2d 946 (N.D. Cal. 2006).

       25.   The Department of Justice (the “DOJ”) has consistently stated its view

 that the ADA's accessibility requirements apply to websites belonging to private

 companies. See, e.g., Applicability of the Americans with Disabilities Act (ADA) to

 Private Internet Sites: Hearing before the House Subcommittee on the Constitution

 of the House Committee on the Judiciary, 106th Cong., 2d Sess. 65-010 (2000) ("It

 is the opinion of the Department of Justice currently that the accessibility

 requirements of the Americans with Disabilities Act already apply to private

 Internet Web sites and services."); 75 Fed. Reg. 43460-01 (July 6, 2010) ("The

 Department believes that title III reaches the Web sites of entities that provide

 goods or services that fall within the 12 categories of 'public accommodations,' as

 defined by the statute and regulations."). Thus, Defendant is on notice that the

 ADA’s general mandate applies to website accessibility. See Fortyune v. City of

 Lomita, 766 F.3d 1098, 1102 (9th Cir. 2014); Reich v. Mont. Sulphur & Chem. Co.,

 32 F.3d 440, 444–45 (9th Cir. 1994).
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 16 of 28 PageID #: 16




             DEFENDANT’S FAILURE TO MAKE ITS WEBSITE
           ACCESSIBLE AND PLAINTIFF’S ATTEMPTS TO ACCESS

       26.    Defendant offers the commercial website, Li-lacchocolates.com the

 public.

       27.    The website offers features which should allow all consumers to

 access the goods and services Defendant offers.

       28.    The goods and services offered by Defendant’s website include, but

 are not limited to the following, which should allow all consumers to: access

 product information, navigate and use the online purchasing system, sign up for an

 account, and find store locations.

       29.    Based on information and belief, it is Defendant's policy and practice

 to deny Plaintiff, along with other blind or visually-impaired users, access to

 Defendant’s website, and to therefore specifically deny the goods and services that

 are offered therein and available at its retail stores.

       30.    Due to Defendant's failure and refusal to remove access barriers to its

 website, Plaintiff and visually-impaired persons have been and are still being

 denied equal access to the numerous goods, services, and benefits offered to the

 public through Li-lacchocolates.com.

       31.    Plaintiff cannot use a computer without the assistance of screen-

 reading software.
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 17 of 28 PageID #: 17




        32.    However, Plaintiff is a proficient user of the JAWS screen-reader and

 uses it to access the internet.

        33.    Plaintiff has visited Li-lacchocolates.com on several separate

 occasions using the JAWS screen-reader.

        34.    Plaintiff first visited the website in December of 2018 with the

 intention of making a purchase.      Plaintiff found unlabeled buttons and links

 prevented him from navigating the website. Plaintiff also found at least one cursor

 trap that prevented him from navigating the website.          Plaintiff encountered

 multiple pages that contained insufficient navigational headings, requiring Plaintiff

 to expend substantial amount of time to access information. Plaintiff was unable to

 create an account because of an inaccessible signup system. Plaintiff was unable to

 make a purchase because of an inaccessible checkout system.

        35.    Due to the widespread access barriers Plaintiff encountered on

 Defendant’s website, Plaintiff has been deterred, more than once, from accessing

 Defendant’s website and this has prevented him from full and equal access of

 Defendant’s products and services.

        36.    On more than one occasion in 2018 Plaintiff attempted to do business

 with Defendant by using Li-lacchocolates.com and Plaintiff encountered barriers to

 access on the website.

        37.    Despite past and recent attempts to do business with Defendant by
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 18 of 28 PageID #: 18




 visiting its website, the numerous access barriers contained on the website

 encountered by Plaintiff, have denied Plaintiff full and equal access.

       38.    Plaintiff, as a result of the barriers on Defendant’s website continues

 to be deterred on a regular basis from accessing Defendant’s website.

       39.    Due to the inaccessibility of Li-lacchocolates.com, blind and visually-

 impaired consumers, such as Plaintiff, who need screen-readers, cannot fully and

 equally use or enjoy the facilities, goods, and services Defendant offers to the

 public on its website.

       40.    The access barriers Plaintiff encountered on Defendant’s website have

 caused a denial of Plaintiff’s full and equal access multiple times in the past, and

 now deter Plaintiff on a regular basis from accessing Defendant’s website.

       41.    If Li-lacchocolates.com was equally accessible to all, Plaintiff could

 independently navigate Defendant’s website and complete a transaction as sighted

 individuals do.

       42.    Having made many attempts to use Defendant’s website, Plaintiff has

 actual knowledge of the access barriers that make these privileges, goods, and

 services inaccessible and independently unusable by blind and visually-impaired

 people.

       43.    Because maintaining and providing a website that is fully and equally

 accessible to all consumers would provide Plaintiff and other visually-impaired
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 19 of 28 PageID #: 19




 consumers with full and equal access to Li-lacchocolates.com, Plaintiff alleges that

 Defendant has engaged in acts of intentional discrimination, including but not

 limited to the following policies or practices:

             a.    Construction and maintenance of a website that is inaccessible to

                   visually-impaired individuals, including Plaintiff;

             b.    Failure to construct and maintain a website that is sufficiently

                   intuitive so as to be equally accessible to visually-impaired

                   individuals, including Plaintiff; and,

             c.    Failure to take actions to correct these access barriers in the face of

                   substantial harm and discrimination to blind and visually-impaired

                   consumers, such as Plaintiff, as a member of a protected class.

       44.        Defendant therefore uses standards, criteria, or methods of

 administration that have the effect of discriminating or perpetuating the

 discrimination of others, as alleged herein.

       45.        The ADA expressly contemplates the type of injunctive relief that

 Plaintiff seeks in this action. In relevant part, the ADA requires:

       “In the case of violations of . . . this title, injunctive relief shall include an
       order to alter facilities to make such facilities readily accessible to and
       usable by individuals with disabilities….Where appropriate, injunctive relief
       shall also include requiring the . . . modification of a policy. . .”
       (42 U.S.C. § 12188(a)(2).)

       46.        Because Defendant’s website is not equally accessible, and because
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 20 of 28 PageID #: 20




 Defendant lacks a corporate policy that is reasonably calculated to cause its

 website to become and remain accessible, Plaintiff invokes the provisions of 42

 U.S.C. § 12188(a)(2), and seeks a permanent injunction requiring Defendant to

 retain a qualified consultant acceptable to Plaintiff (“Agreed Upon Consultant”) to

 comply with the ADA and make the website accessible. To do so, Defendant must

 utilize input from the Agreed Upon Consultant in order for Defendant to modify

 the website's functionality so as to provide effective communication about the

 goods, services, and/or privileges offered by the website to screen-reader users,

 instead of only providing such functionality to sighted persons.

       47.    Plaintiff seeks that this permanent injunction require Defendant to

 cooperate with the Agreed Upon Consultant to:

                 a. Train Defendant’s employees and agents who develop the Li-

                    lacchocolates.com website on accessibility and compliance with

                    the ADA using criteria which will provide effective

                    communication to persons who blind and use screen-readers;

                 b. Regularly check the accessibility of Defendant’s website to

                    maintain accessibility as required by the ADA using criteria

                    which will provide effective communication to persons who

                    blind and use screen-readers;

                 c. Regularly test end-user accessibility of the websites by screen-
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 21 of 28 PageID #: 21




                      reader users to ensure that Defendant’s website is accessible to

                      blind and visually-impaired individuals who would access them

                      with       screen-reading   technology   and   prove   effective

                      communication; and,

                  d. Develop an accessibility policy that is clearly disclosed on its

                      website, with contact information for users to report

                      accessibility-related problems and be provided with meaningful

                      resolution after Defendant has investigated and identified the

                      accessibility-related problem.

        48.    If Li-lacchocolates.com was accessible to screen-reader users,

 Plaintiff and similarly situated blind and visually-impaired people could

 independently access Defendant's products and services.

        49.    Although Defendant may currently have centralized policies regarding

 the maintenance and operation of its website, Defendant lacks a plan and policy

 reasonably calculated to make its website fully and equally accessible to, and

 independently usable by, blind and other visually-impaired consumers.

        50.    Without injunctive relief, Plaintiff and other visually-impaired

 consumers will continue to be unable to independently use the Defendant's website

 in violation of their rights.
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 22 of 28 PageID #: 22




                                       COUNT I

     [VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT]

       51.    Plaintiff re-alleges and incorporates by reference all paragraphs

 alleged above and each and every other paragraph in this Complaint necessary or

 helpful to state this cause of action as though fully set forth herein.

       52.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq.,

 provides:

       “No individual shall be discriminated against on the basis of disability in the
       full and equal enjoyment of the goods, services, facilities, privileges,
       advantages, or accommodations of any place of public accommodation by
       any person who owns, leases (or leases to), or operates a place of public
       accommodation.”

 (42 U.S.C. § 12182(a).)

       53.    The ADA requires that the place of public accommodation not

 discriminate in any way in which it interacts with the public, whether by selling

 products at a physical location or over a virtual location on the Internet.

       54.    Defendant's website, Li-lacchocolates.com, is therefore a public

 accommodation within the definition of Title III of the ADA, 42 U.S.C. § 12181.

       55.    Li-lacchocolates.com is a service, privilege, or advantage of

 Defendant.

       56.    Li-lacchocolates.com is a service that is integrated with Defendant's

 products and services.
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 23 of 28 PageID #: 23




       57.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful

 discrimination to deny individuals with disabilities the opportunity to participate in

 or benefit from the goods, services, facilities, privileges, advantages, or

 accommodations of an entity. (42 U.S.C. § 12182(b)(1)(A)(i).)

       58.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful

 discrimination to deny individuals with disabilities an opportunity to participate in

 or benefit from the goods, services, facilities, privileges, advantages, or

 accommodation, which is equal to the opportunities afforded to other individuals.

 (42 U.S.C. § 12182(b)(1)(A)(ii).)

       59.    Under Section 302(b)(2) of Title III of the ADA, unlawful

 discrimination also includes, among other things:

       “[A] failure to make reasonable modifications in policies, practices, or
       procedures, when such modifications are necessary to afford such goods,
       services, facilities, privileges, advantages, or accommodations to individuals
       with disabilities, unless the entity can demonstrate that making such
       modifications would fundamentally alter the nature of such goods, services,
       facilities, privileges, advantages, or accommodations; and a failure to take
       such steps as may be necessary to ensure that no individual with a disability
       is excluded, denied services, segregated, or otherwise treated differently than
       other individuals because of the absence of auxiliary aids and services,
       unless the entity can demonstrate that taking such steps would
       fundamentally alter the nature of the good, service, facility, privilege,
       advantage, or accommodation being offered or would result in an undue
       burden.”

       (42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).)

       60.    The acts alleged herein constitute violations of Title III of the ADA,
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 24 of 28 PageID #: 24




 and the regulations promulgated thereunder.

       61.    Plaintiff, who is a member of a protected class of persons under the

 ADA, has a physical disability that substantially limits the major life activity of

 sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A).

       62.    Furthermore, Plaintiff has been denied full and equal access to Li-

 lacchocolates.com, has not been provided services which are provided to other

 patrons who are not disabled, and has been provided services that are inferior to the

 services provided to non-disabled persons.

       63.    Defendant has failed to take any prompt and equitable steps to remedy

 its discriminatory conduct. These violations are ongoing.

       64.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and

 rights set forth and incorporated therein, Plaintiff, requests relief as set forth below.

       WHEREFORE, Plaintiff prays pray for judgment in his favor and against

 Defendant, as follows:

              1.     A Declaratory Judgment that, at the commencement of this

       action, Defendant was in violation of the specific requirements of Title III of

       the ADA 42 U.S.C. § 12181 et seq., and the relevant implementing

       regulations of the ADA, for Defendant’s failure to take action that was

       reasonably calculated to ensure that its website was fully and equally

       accessible to, and independently usable by, blind and visually-impaired
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 25 of 28 PageID #: 25




       individuals;

              2.      A preliminary and permanent injunction enjoining Defendant

       from further violations of the ADA, 42 U.S.C. § 12181 et seq., with respect

       to its website, Li-lacchocolates.com;

              3.      A preliminary and permanent injunction requiring Defendant to

       take the steps necessary to make Li-lacchocolates.com readily accessible to

       and usable by blind and visually-impaired individuals;

              4.      For attorneys' fees and expenses pursuant to all applicable laws

       including, without limitation, pursuant to 42 U.S.C. § 12188(a)(1);

              5.      For compensatory damages including, but not limited to, mental

       anguish, loss of dignity, and any other intangible injuries suffered by the

       Plaintiff as a result of Defendant’s discrimination;

              6.      For prejudgment interest to the extent permitted by law;

              7.      For costs of suit; and

              8.      For such other and further relief as this Court deems just and

       proper.

                                       COUNT II

                  [VIOLATIONS OF THE UNRUH CIVIL
             RIGHTS ACT, CALIFORNIA CIVIL CODE § 51 et seq.]

       65.    Plaintiff re-alleges and incorporates by reference all paragraphs

 alleged above and each and every other paragraph in this Complaint necessary or
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 26 of 28 PageID #: 26




 helpful to state this second cause of action as though fully set forth herein.

       66.    California Civil Code § 51 et seq. guarantees equal access for people

 with disabilities to the accommodations, advantages, facilities, privileges, and

 services of all business establishments of any kind whatsoever. Defendant is

 systematically violating the UCRA, Civil Code § 51 et seq.

       67.    Defendant’s website is a "business establishments" within the

 meaning of the Civil Code § 51 et seq. Defendant generates millions of dollars in

 revenue from the sale of goods through its Li-lacchocolates.com website.

 Defendant’s website is a service provided by Defendant that is inaccessible to

 patrons who are blind or visually-impaired like Plaintiff. This inaccessibility denies

 blind and visually-impaired patrons full and equal access to the facilities, goods,

 and services that Defendant makes available to the non-disabled public. Defendant

 is violating the UCRA, Civil Code § 51 et seq., by denying visually-impaired

 customers the goods and services provided on its website, Li-lacchocolates.com.

 These violations are ongoing.

       68.    Defendant’s actions constitute intentional discrimination against

 Plaintiff on the basis of a disability, in violation of the UCRA, Civil Code § 51 et

 seq., because Defendant has constructed a website that is inaccessible to Plaintiff,

 Defendant maintains the website in an inaccessible format, and Defendant has

 failed to take actions to correct these barriers.
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 27 of 28 PageID #: 27




       69.    Defendant is also violating the UCRA, Civil Code § 51 et seq.

 because the conduct alleged herein violates various provisions of the ADA, 42

 U.S.C. § 12101 et seq., as set forth above. Section 51(f) of the Civil Code provides

 that a violation of the right of any individual under the ADA also constitutes a

 violation of the UCRA.

       70.    The actions of Defendant violate UCRA, Civil Code § 51 et seq., and

 Plaintiff is therefore entitled to injunctive relief remedying the discrimination.

       71.    Plaintiff is entitled to statutory minimum damages pursuant to Civil

 Code § 52 for each and every offense.

       72.    Plaintiff is also entitled to reasonable attorneys’ fees and costs.

       WHEREFORE, Plaintiff prays for judgment in his favor and against

 Defendant, as follows:

              1.     A preliminary and permanent injunction enjoining Defendant

       from violating the UCRA, Civil Code § 51 et seq, with respect to its website;

              2.     A preliminary and permanent injunction requiring Defendant to

       take the steps necessary to make its website readily accessible to and usable

       by blind and visually-impaired individuals;

              3.     An award of statutory minimum damages of $4,000 per

       violation pursuant to § 52(a) of the California Civil Code;

              4.     An additional award of $4,000.00 as deterrence damages for
Case 1:19-cv-01812-LDH-RML Document 1 Filed 03/29/19 Page 28 of 28 PageID #: 28




       each violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016

       U.S. Dist. LEXIS 150740 (USDC Cal, E.D. 2016);

             5.     For attorneys' fees and expenses pursuant to all applicable laws

       including, without limitation, pursuant to California Civil Code § 52(a);

             6.     For prejudgment interest to the extent permitted by law;

             7.     For costs of suit; and

             8.     For such other and further relief as this Court deems just and

       proper.

                                JURY DEMAND

       Plaintiff hereby demands trial by jury.

 Dated: March 29, 2019                           Respectfully submitted,

                                                 /s/ Javier L. Merino
                                                 DannLaw
                                                 Javier L. Merino, Esq. (5294699)
                                                 1 Meadowlands Plaza, Suite 200
                                                 East Rutherford, New Jersey 07073
                                                 (201) 355-3440- Direct
                                                 (216) 373-0539- Main
                                                 (216) 373-0536- Fax
                                                 Counsel of Record for Plaintiff
